Title: C. W. F. Dumas to John Adams: A Translation, 10 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
The Hague, 9 10 January February 1781

I am still disconsolate about the precipitous publication of the resolution. Because of it, I missed the opportunity to write, on your behalf, a fine and natural address to a certain court to be conveyed by its minister here, and beyond that to arrange an introductory meeting here between you and him on this occasion. The ambassador of our ally thinks as I do. He approved of the manner in which I took advantage of this missed opportunity, that is, the address I sent you yesterday and showed him this morning. Moreover, he agrees with you that if you or some other American plenipotentiary concluded a treaty with one of the powers, despite it not being listed among your powers, such a treaty would be neither valid nor confirmed by Congress; and finally, that if his court should issue an invitation under the terms of Article 10, which you cite, it would have to originate from a request to the King.
The provincial states of Holland have adjourned and will not reassemble until one week from Wednesday. I could therefore leave here, if you wish, and come to Amsterdam, where I could stay either with you or with Mr. de Neufville, who invited me. Allow me to tell you candidly of the predicament that I constantly find myself in when it comes to travel. The modest sum, which is allotted to me for living expenses and for expenses incurred in my service to the United States, does not allow me to take trips very often, no matter how frugal I may be, without a great deal of inconvenience. Perhaps if you could and would take it upon yourself, sir, to charge these costs to Congress, as soon as I give you an account of them, since I cannot ask Mr. Franklin who dismissed consideration of any further increase other than what Congress will allow for me and others in my position. In the meantime, it would be good if I could profit from these intervals, in which I have nothing to do here, by going to Amsterdam, especially when you are there.
Between us, Mr. de Neufville wants me to go to him in order, he said, to help him (apparently for the impression) with a loan he is going to open. Have the goodness to tell me what it is about, without letting him know that I wrote you about it. Assuredly, if I can be of any use in this matter, or in any other, I would be ready to leave immediately.
Mr. Cerisier made a terrible mistake in the translation of the resolution. He erroneously rendered Congress’ words as invited thereto rather than if invited thereto. It was the ambassador of France who pointed it out to me. I hardly read the rest of the translation, because the ambassador could not leave me the Gazette since he had to send it on to France. As for the minister to whom I gave a copy of the translation for his court, he thanked me. But I have not seen him again since then because he is so busy these days. Moreover, I must be prudent about my visits until his court makes a decision about the war, which depends on the conduct of that of our enemies. I am with true and sincere respect, sir, your very humble and very obedient servant

Dumas

